DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 09/09/2021. The response presented amendment to claims 1, 3, 5, 25, 26; and cancelled claims 2, 4, 6, 13, 15, 19, 21, 27 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 09/09/2021, with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  The rejection of 05/18/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, 7-12, 14, 16-18, 20 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20100257920 A1 and US 20060139626 A1. 
US 20100257920 A1 discloses a cone penetrometer for measuring the impedance of the ground, comprising: an inner electrode including a cone, a first contact portion to which terminal cables of an impedance meter are connected, and a metal rod, whose diameter is smaller than that of the cone, having a front end connected to the bottom of the cone and a rear end connected to the first contact portion; an outer electrode, whose inner diameter is smaller than the diameter of the cone, in the form of a hollow tube accommodating the metal rod; an insulator layer formed between the inner electrode and the outer electrode to prevent short circuits between the two electrodes; and a penetrating rod in the form of a hollow tube accommodating the outer electrode.
US 20060139626 A1 discloses an optical inclination sensor comprising: at least one reflective surface; and at least two separate optical fibers, each optical fiber having an end spaced 
The references separately or in combination do not appear to teach in response to a force exerted on the cone tip, the center attachment moves towards an outer attachment, the first FBG is extended, the second FBG is shortened and the pair have an oppose sign, and in a response to a temperature change the pair have a same sign in combination with the specific details of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861